The Court.
The petitioner is entitled to appeal from the order denying her motion to vacate or modify the *41order made in the action of Hyde v. Boyle, for the writ of possession. (People v. Grant, 45 Cal. 97; City of San José v. Fulton, 45 Cal. 316.) Having the right of appeal, it is the duty of the respondent upon her application to fix the amount of the undertaking necessary to stay the operation of the writ of possession, under section 945 of the Code of Civil Procedure.
We cannot upon this present application consider whether the court was right or wrong in its ruling upon petitioner’s motion to vacate or modify the order for the issuance of the writ of possession, as the questions which would be involved in such an appeal are not before us.
Ordered that a peremptory writ of mandate issue in accordance with the prayer of the petition.
Hearing in Bank denied.